Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments and remarks filed on 3 August 2021.
Claims 1-7 and 9-16 have been amended.
Claims 18-20 have been cancelled.
Claim 21 is new.
Claims 1-17 and 21 are pending and have been examined.
Applicant’s remarks and arguments are addressed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to claim an abstract idea without significantly more.
Regarding Step 1 of 101 Analysis.
Claims 1-17 and 21 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception. Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).
Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
Re. Claim 1, A method of tracing a food product designated for a donation or disposal event comprising:
using an application operating on a printer coupled with a scale, receiving a data set about the food product;
providing an option to either select a food item or to return to a configuration phase and create a food item;
receiving the food item selection using the application; and
making the data set available.

Certain methods of organizing human activity include:
fundamental economic principles or practices (including hedging, insurance, and mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people
(including social activities, teaching, and following rules or instructions)

The limitations of tracing a food product designated for a donation or disposal event covers a commercial or legal interaction of the legal obligations of tracing the food products for various federal, state and local requirements relating to the safety, tracking commercial or legal interaction, including recording data set for legal compliance.  
Under Prong 2, it is determined whether the claim recites additional elements that
integrate the exception into a practical application of the exception. This judicial exception is
not integrated into a practical application (YES).
Claim 1 does not recite additional elements beyond the judicial exception(s). The claim recites no hardware or software or any indication that the steps of the method are performed in a technological environment, other than a software application having the following three processes: configuration and setup of the application with a printer attached to a scale, execution of the food product item donation or disposal event, and the viewing and/or extraction and further processing of the captured data from the data log of the updates to the donated or disposed of food product information, which is insufficient to integrate into a practical application.  
Additionally, the claimed elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation  or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, 
Accordingly, the judicial exception is not integrated into a practical application.
Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception. The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).
Claim 1 does not recite additional elements beyond the judicial exceptions.  The claim recites no hardware or software or any indication that the steps of the method are performed in a technological environment, other than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible, which is insufficient to integrate into a practical application.
Dependent Claims 2-11 only elaborate on Claim 1, so are rejected under 35 U.S.C. § 101.
The analysis above applies to all statutory categories of invention, so independent Claims 12, dependent Claims 13-17 and 21 are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman et al. (US 20190112104, hereafter “Whitman”) further in view of Selina et al. (US 2020/0342380, hereafter “Selina”).
Claim 1, Whitman teaches A method of tracing a food product designated for a donation or disposal event (¶ 9;  The present disclosure describes a method of tracking food donations,) comprising:
Whitman teaches using an application operating on a printer coupled with a scale, receiving a data set about the food product (¶ 386; The server may provide an interface to other devices including, without limitation, clients, other servers, printers, database servers, print servers, file servers, communication servers, distributed servers and the like. Additionally, this coupling and/or connection may facilitate remote execution of program across the network. The networking of some or all of these devices may facilitate parallel processing of a program or method at one or more location without deviating from the scope of the disclosure. In addition, any of the devices attached to the server through an interface may include at least one storage medium capable of storing methods, programs, code and/or instructions, and ¶ 23; In embodiments, the system further includes a scale to determine a weight of the material.) and receiving a data set about the food product (¶ 165; The analysis system 110 may process information collected from the identifying labels 108 and additional data characterizing 
Whitman does not teach providing an option to either select a food item or to return to a configuration phase and create a food item 
However Selina does teach providing an option to either select a food item or to return to a configuration phase and create a food item (¶ 8; For various example embodiments of the invention, the following is also applicable: a method comprising facilitating access to at least one interface configured to allow access to at least one service, the at least one service configured to perform any one or any combination of network or service provider methods (or processes) disclosed in this application. and ¶ 28; In one embodiment, the donated items database 107 and/or other data sources for the donation management data 105 can be a repository that acts as a data warehouse that allows a user (e.g., a charitable institution) to enter donated items into a database system and to categorize and subcategorize item types (e.g., clothing, coats, baby clothing, infant supplies, footwear—shoes, boots). In one instance, the system 100 also allows a user to tag the donated items by location 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to enhance Whitman’s inventory management utilize Selina’s system to address the need for providing a system that predictively manages or distributes charitable goods based on location-based data and demographics. (Selina, ¶ 2).
Selina further teaches receiving the food item selection using the application (¶ 69; The protocols are effective at different layers of operation within each node, from generating and receiving physical signals of various types, to selecting a link for transferring those signals, to the format of information indicated by those signals, to identifying which software application executing on a computer system sends or receives the information.);
Whitman teaches using the application and the scale, determining a weight measurement of the food product (¶ 23; in embodiments, the system further includes a scale to determine a weight of the material.);
Whitman teaches using the application, implementing the donation or disposal event in relation to the food product (¶ 261; There may be regulations regarding food donation such as favoring food donation over waste disposal. The data provided by the methods and systems of this disclosure may be used to meet legal reporting requirements with reports of compliance with the different regulations, to document food donations for tax credits, sustainability reporting, and the like., Examiner notes that a selection 
Whitman teaches making the data set available (¶ 164; In embodiments, the additional data may be captured by entry into a user interface, such as in a mobile device, such as by selecting a type of material from a menu, or the additional data may be captured by an automated system, such as by capturing and analyzing images of the material, using inputs from one or more sensors, or using data from a system, such as an inventory management system that indicates the nature of the item.).
Claim 2, Whitman and Selina teach The method of claim 1 Whitman teaches further comprising the step of printing at least a portion of the data set onto a label to facilitate application of the label to the food product (¶ 14;  The present disclosure describes a system for tracking waste or recyclable material in a transported material stream and providing at least one of billing information, credit information, and reporting information with respect to the material, wherein the system according to one disclosed non-limiting embodiment of the present disclosure mau [may] include a label associated with a batch of waste or recyclable material at an originating site, the label including label information and being associated with at least one of the batch of material and a container for the material at the originating site, the label information comprising at least one of identifier information identifying the originating site and information about the material).
Claim 3, Whitman and Selina teach The method of claim 1 Whitman teaches further comprising updating the data set during the donation or disposal event (¶ 113; Such methods and systems may include information identifying the origination site of each unit of material for 
Claim 5, Whitman and Selina teach The method of claim 1, Selina further teaches further comprising, using the application, providing an option for selecting a reason for the donation or disposal event. (¶ 30; For example, when a charitable institution receives a donated charitable good or determines a category need for whatever reason (e.g., in response to imminent severe storm), the system 100 can retrieve the relevant signals (e.g., any of the data fields, metadata, etc. of the donation management data 105) over a communication network 113, and then use the trained machine learning model 101 to automatically tie together donated items and real-time or even anticipated geographic or demographic needs.).
Claim 6, Whitman and Selina teach The method of claim 1, Selina further teaches further comprising, using the application providing an option for inputting the identity of the recipient of the food product (¶ 50; In one instance, wherein the recommend parameter of the output includes a location of a charitable center in or within a predetermined threshold distance of the geofenced boundary from which a need recipient can obtain the charitable good, the communication module 207 can transmit the output to a device of a need recipient
Claim 7, Whitman and Selina teach The method of claim 1, Whitman teaches further comprising, using the application, providing an option for creating a data log (¶ 239; The material characteristics data collected by the system may be combined with other data, such as the data on the label (e.g., information about the chain, division, district, store ID, material type and the like) as well as additional background information such as relating to the different source locations, such as store location, type of location (e.g., urban, suburban, rural), store format (e.g. small footprint, corner store, big box), quality of roads used to reach a location, sales volumes for a store (possibly including both total volumes and volumes for various departments within the store), store manager, chain, brand name, and the like.).
Claim 8, Whitman and Selina teach The method of claim 1, Whitman teaches wherein the data set comprises one or more of the following: (a) a description of the food product; (b) a quantity of the food product; (c) an expiration date for the food product; and (d) a destination for the food product.
Claim 9, Whitman and Selina teach The method of claim 1, Whitman teaches wherein  making the data set available comprises posting the data set to at least one of the following: a server, a network, a cloud based application, or a hyper ledger (¶ 385; The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software on a server, cloud server, client, firewall, gateway, hub, router, or other such computer and/or networking hardware., The examiner points out that the methods include the data set.).
Claim 10, Whitman and Selina teach The method of claim 1, Whitman teaches wherein  making the data set available comprises storing the data set to a memory device (¶ 239; The material characteristics data collected by the system may be combined with other data, such as the data on the label (e.g., information about the chain, division, district, store ID, material type and the like) as well as additional background information such as relating to the different source locations, such as store location, type of location (e.g., urban, suburban, rural), store format (e.g. small footprint, corner store, big box), quality of roads used to reach a location, sales volumes for a store (possibly including both total volumes and volumes for various departments within the store), store manager, chain, brand name, and the like. This data may be summarized in a dashboard and may be shared with other systems, such as financial systems, accounting systems, regulatory compliance systems, planning systems, and the like., Examiner notes that sharing is accomplished by storing the data and sharing with other systems).
Claim 11, Whitman and Selina teach The method of claim 1, Selina further teaches wherein the step of making the data set available comprises displaying the data set on an interactive user display. (¶ 31; In one embodiment, the system 100 enables a user (e.g., a charitable institution) to enter or to identify a receipt of donated items at a charitable facility into the donated items database 107 using one or more user equipment (UE) 115a-115n (also collectively referred to herein as UEs 115) (e.g., a client terminal, a mobile device, etc.). In one instance, the UEs 115 have connectivity to the location platform 103 via the communication network 113 and include one or more applications 117a-117n (also collectively referred to herein as applications 117). By way of example, the applications 117 may include data management applications, data entry applications, messaging applications, email applications, mapping applications, navigation applications, inventory management applications, or a combination thereof. In one embodiment, the donated items may be categorized and subcategorized in the donated items database 107 by item types (e.g., clothing, coats, baby clothing, infant supplies, footwear--shoes, boots, etc., the Examiner notes that the data management application would be used to trace and manage food donations or disposals.).
Claim 21, Whitman and Selina teach The method of claim 1, Selina further teaches  further comprising: providing a user with an option to either select a food subcategory or to return to a configuration phase and create a food subcategory (¶ 8; For various example embodiments of the invention, the following is also applicable: a method comprising facilitating access to at least one interface configured to allow access to at least one service, the at least one service configured to perform any one or any combination of network or service provider methods (or processes) disclosed in this application. and ¶ 28; In one embodiment, the donated items database 107 and/or other data sources for the donation management data 105 can be a repository that acts as a data warehouse that allows a user (e.g., a charitable institution) to categorize and subcategorize item types (e.g., clothing, coats, baby clothing, infant supplies, footwear—shoes, boots). In one instance, the system 100 also allows a user to tag the donated items by location both virtually and physically (e.g., bar code tagging)., The Examiner notes that the system allows network or service provider (configuration phases) methods).
Claims 4, 12, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman et al. (US 20190112104, hereafter “Whitman”) further in view of Selina et al. (US 2020/0342380, hereafter “Selina”) and further in view of Bancroft (US 20190339672, hereafter “Bancroft”).
Claim 4, Whitman and Selina teach The method of claim 1, Whitman and Selina do not teach further comprising, using the application, providing an option for selecting a category or a sub-category that includes the food product 
However, Bancroft does teach further comprising, using the application, providing an option for selecting a category or a sub-category that includes the food product (¶ 87, Food product type object 609 comprises a data object and/or subdata objects for storing and transmitting data related to the categorization of food products as being related to one another, for example, taxonomical categories such as meat, vegetables, and toppings, as parent categories or tags for particular products.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize Bancroft’s inventory management system with a computer networked system that comprises a data object and/or subdata objects for storing and transmitting data related to the metadata necessary for the 
Claim 12, Whitman teaches A method for tracing a food product (¶ 9; The present disclosure describes a method of tracking food donations,) comprising:
Whitman teaches using a traceability application operating on the a printer coupled with a scale (¶ 386; The server may provide an interface to other devices including, without limitation, clients, other servers, printers, database servers, print servers, file servers, communication servers, distributed servers and the like. Additionally, this coupling and/or connection may facilitate remote execution of program across the network. The networking of some or all of these devices may facilitate parallel processing of a program or method at one or more location without deviating from the scope of the disclosure. In addition, any of the devices attached to the server through an interface may include at least one storage medium capable of storing methods, programs, code and/or instructions, and ¶ 23; In embodiments, the system further includes a scale to determine a weight of the material), 
Whitman does not teach providing an option to either select a food item or to return to a configuration phase and create a food item 
However Selina does teach providing an option to either select a food item or to return to a configuration phase and create a food item (¶ 8; For various example embodiments of the invention, the following is also applicable: a method comprising facilitating access to at least one interface configured to allow access to at least one categorize and subcategorize item types (e.g., clothing, coats, baby clothing, infant supplies, footwear—shoes, boots). In one instance, the system 100 also allows a user to tag the donated items by location both virtually and physically (e.g., bar code tagging)., The Examiner notes that the system allows network or service provider (configuration phases) methods.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to enhance Whitman’s inventory management utilize Selina’s system to address the need for providing a system that predictively manages or distributes charitable goods based on location-based data and demographics. (Selina, ¶ 2).
Selina further teaches receiving the food item selection using the application 
Whitman teaches using the application and the scale, determining a weight measurement of the food product (¶ 23; In embodiments, the system further includes a scale to determine a weight of the material.);
Whitman doesn’t teach selecting the food product
However, Bancroft does teach selecting the food product (¶ 67; One goal of food product input system 501 is to allow the system to be configured around the types of food that are to be sold. For example, if Pizzas, hot dogs, and sushi are product data, then downstream systems such as food facility inventory system 520 and food facility 512 must be designed to accommodate the specific configuration of one or more product 1337., Examiner notes the configuration is developed in preparation of selecting.); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize Bancroft’s inventory management system with a computer networked system that operably communicates with the trailer management system and the food preparation system. The inventory management system measures the consumables that are depleted on a per trailer basis and both plans the restocking and delivery of that inventory (Bancroft, ¶ 6).
Whitman teaches selecting a donation event or a disposal event (¶ 261; There may be regulations regarding food donation such as favoring food donation over waste disposal. The data provided by the methods and systems of this disclosure may be used to meet legal reporting requirements with reports of compliance with the different regulations, 
Bancroft further teaches using the traceability application, entering a data set related to the food item (¶ 62; Input devices 204 comprises device of any type suitable for receiving user input. In some embodiments, it is thought that examples of input devices 204 may include: a keyboard, a touchscreen, a microphone, a mouse, a touchpad, or a trackball.  Memory 205 comprises a mechanism designed to store program instructions, state information, and the like for performing various operations described herein, and may be storage devices 207, in some embodiments.);
Whitman teaches using the traceability application, creating a label containing at least a portion of the data set (¶ 14; The present disclosure describes a system for tracking waste or recyclable material in a transported material stream and providing at least one of billing information, credit information, and reporting information with respect to the material, wherein the system according to one disclosed non-limiting embodiment of the present disclosure mau [may] include a label associated with a batch of waste or recyclable material at an originating site,); and
Whitman teaches using the printer, printing the label to a container for the food product (¶ 14; the label including label information and being associated with at least one of the batch of material and a container for the material at the originating site, the label 
Claim 13, Whitman, Selina and Bancroft teach The method of claim 12, Whitman teaches further comprising allowing a user to access the data set in the traceability application during the selected donation or disposal event (¶ 164; In embodiments, the additional data may be captured by entry into a user interface, such as in a mobile device, such as by selecting a type of material from a menu, or the additional data may be captured by an automated system, such as by capturing and analyzing images of the material, using inputs from one or more sensors, or using data from a system, such as an inventory management system that indicates the nature of the item.).
Claim 14, Whitman, Selina and Bancroft teach The method of claim 12, Selina further teaches further comprising allowing a user to modify the data set in the traceability application. (¶ 9; For various example embodiments of the invention, the following is also applicable: a method comprising facilitating creating and/or facilitating modifying (1) at least one device user interface element and/or (2) at least one device user interface functionality, the (1) at least one device user interface element and/or (2) at least one device user interface functionality based, at least in part, on data and/or information resulting from one or any combination of methods or processes disclosed in this application as relevant to any embodiment of the invention, and/or at least one signal resulting from one or any combination of methods (or processes) disclosed in this application as relevant to any embodiment of the invention.).
Claim 17, Whitman, Selina and Bancroft teach The method of claim 12, Whitman teaches wherein the data set comprises one or more of the following: (a) a description of the food product; (b) a quantity of the food product; (c) an expiration date for the food product; or (d) a destination for the food product (¶ 9; if the collected food is in compliance with regulations, determining that the collected food is be donated; determining a quantity of the food to be donated; and documenting the quantity of the food to be donated.).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman et al. (US 20190112104, hereafter “Whitman”) further in view of Selina et al. (US 20200342380, hereafter “Selina”) further in view of Bancroft (US 20190339672, hereafter “Bancroft”) and further in view of National Institute of Standards and Technology (Special Publication 800-98, Guidelines for Securing Radio Frequency Identification (RFID) Systems, hereafter “NIST”).
Claim 15, Whitman and Selina teach The method of claim 12, Whitman, Selina and Bancroft don’t teach further comprising creating an event record 
However, NIST does teach further comprising creating an event record (¶ 2.4.2.; Therefore, analytic systems are often based on commercial database software or legacy applications that support processing of data other than RFID data. Analytic systems that are a part of the EPCglobal Network and process data based on tags that comply with EPCglobal standards are called EPC Information Services (EPCIS).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize NIST’s EPCIS technologies guidance to correlate RFID data with non-RFID business records imported from other databases, such as records from business partners, customers, logistics service providers, and suppliers (NIST, ¶ 2.4.2.).
Claim 16, Whitman, Selina, Bancroft, and NIST teach The method of claim 15, NIST further teaches further comprising posting the event record to at least one of the following: a server, a network, a cloud based application, or a hyper ledger (¶ 2.4.2.; Therefore, analytic systems are often based on commercial database software or legacy applications that support processing of data other than RFID data. Analytic systems that are a part of the EPCglobal Network and process data based on tags that comply with EPCglobal standards are called EPC Information Services (EPCIS)., and Fig., 2 below, which indicates the network implementation of EPCIS).

    PNG
    media_image1.png
    652
    1065
    media_image1.png
    Greyscale


Response to Remarks
DRAWING OBJECTION

Response:
Applicant’s submission of replacement figures cures all drawing objections.
SPECIFICATION OBJECTION
Applicants have submitted an amendment correcting EPICS to EPCIS in the specification as requested by the Office Action. Accordingly, Applicants submit that the objection is now moot and should be withdrawn.
Response:
Amendment to correct EPCIS acronym cures specification objection.
CLAIM REJECTIONS UNDER 35 U.S.C. §112
Claim 14 was rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as allegedly being indefinite for reference to EPCIS. Applicant respectfully submits that, based on at least the current amendments, a person having ordinary skill in the art would understand the metes and bounds of claims 14-16 and the corresponding claimed embodiments. Applicant therefore respectfully requests withdrawal of the rejection.
Response:
Removal of reference to EPCIS brand acronym resolves 35 U.S.C. § 112(b) issues; the rejections of Claims 12-16 under 35 U.S.C. § 112(b) are removed.
REJECTION UNDER 35 U.S.C. § 101
Claims 1-20 were rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more. Claims 1 and 12 have now been amended to describe operation of an application operating on a printer coupled with a scale. These operations are integrated into a practical application for a printer that can facilitate data collection specifically associated with a food donation or disposal event. These operations further improve operation of the machine itself by enabling reconfiguration even while a food item is being selected. For at least these reasons, Applicant respectfully submits that the rejection has been overcome and should be withdrawn.
Response:

REJECTION UNDER 35 U.S.C. § 103
Claims 1-20 were rejected under 35 U.S.C. § 103 as being unpatentable over Whitman et al. (US 2019/0112104) in view of various combinations of Bancroft (US 2019/0339672), Selina (US 2020/0342380), and National Institute of Standards and Technology (Special Publication 800-98, Guidelines for Securing Radio Frequency Identification (RFID) Systems (NIST).
The combination of references fails to teach or suggest all the claimed limitations and thus fails to render the present claimed embodiments obvious under 35 U.S.C. § 103. More specifically the combination of references fails to teach or suggest at least "using a traceability application operating on a printer coupled with a scale, providing a user with an option to either select a food item or to return to a configuration phase and create a food item" and "using the traceability application and the scale, determining a weight measurement of the food product" as required by independent claims 1 and 12.
This operation using an application operating on a printer coupled with a scale promotes more effective and accurate data management, which in turn provides improved results with respect to accuracy, speed of operation, and efficiency specifically in the field of printers. None of the cited references discloses, teaches, or suggests the claimed subject matter, and Applicant therefore respectfully submits that at least claims 1 and 12 are in condition for allowance. Claims 2-11, 13-17, and 21 depend from allowable claims 1 and 12, and are allowable at least for that reason as well as based on their own independent merits. Withdrawal of all the rejections is therefore earnestly solicited.
Response:
Amendments to Claims 1 and 12 have not overcome the prior art rejections in view of Whitman, Selina and Bancroft. The amendments did create the need to change the sequence of the prior art of the original rejections, but continue to address all of the applicant’s limitations within these two claims. Additionally, the dependent claims are also rejected under Whitman, .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE EDWARD DUNNING JR whose telephone number is (469)295-9281.  The examiner can normally be reached on 7:30 - 4:30 CST Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.E.D./Examiner, Art Unit 3627                                                                                                                                                                                                        

/JAN P MINCARELLI/Primary Examiner, Art Unit 3627